Title: Mauger & Cie.’s Memoir with a Notation by Franklin: résumé, 20 August 1781
From: Mauger & Cie.,Franklin, Benjamin
To: 


<August 20, 1781, in French: Last January Mauger & Compagnie of Metz was charged by the Continental Congress acting through Superintendent of Finance Robert Morris to provide it with cloth, shirts, shoes, and uniforms, which the Army greatly needs. We prepared the goods for departure at Amsterdam commencing in April, but the enemy captured or prevented from reaching port the ships to carry them. As there remains no way to transport these supplies, so impatiently awaited in the United States, from Amsterdam, they must be sent by way of France. Therefore in the name of the United States we ask passports for this merchandise to enter Brest or Nantes freely. To minimize the risk it will not all go on the same ship, but it will be sent as rapidly as circumstances permit. The first cargo ought to leave in September to profit from any escort that might be leaving at that time for the United States. The shipments will consist of (1) 150,000 aunes of coarse cloth for soldiers’ shirts, uniforms, and gaiters, divided into five loads; (2) 10,000 soldiers’ shirts, in three loads; (3) 9,000 pairs of shoes, in three loads; (4) 3,000 pieces of Metz cloth called Eternelle for soldiers’ vests and trousers, in five loads. These passports should be valid for 15 to 18 months and allow freedom of transit through the interior of France. If this purchase cannot be executed, we despair of making another such, given the limited means of Congress. We solicit this in the name of the United States.>
